Exhibit 10.3
SoundBite Communications, Inc.
Restricted Stock Unit Grant Notice
(2007 Stock Incentive Plan)
SoundBite Communications, Inc. (the “Company”), pursuant to its 2007 Stock
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit award for the number of shares of the Company’s Common Stock set forth
below (the “Award”). The Award is subject to all of the terms and conditions as
set forth herein and in the Plan and the Restricted Stock Unit Agreement, both
of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Restricted Stock Unit Agreement. In the event of any conflict
between the terms in the Award and the Plan, the terms of the Plan shall
control.

     
Participant:
   
 
   
Date of Grant:
   
 
   
Vesting Commencement Date:
   
 
   
Number of Units/Shares Subject to Award:
   
 
   
Consideration:
  Participant’s past services

     
Vesting Schedule:
 
[                                                                                                                                            ].
 
   
 
  Notwithstanding the foregoing, [(a)] vesting shall terminate upon the
Participant’s termination of Continuous Service (as defined in the Restricted
Stock Unit Agreement) and (b) _________% of the {then-remaining number of
unvested Units/Shares}{total number of Units/Shares} shall vest effective
immediately prior to a Change in Control Event (as defined in the Plan) and the
remaining unvested Units/Shares, if any, shall continue to vest pursuant to the
vesting schedule set forth above, provided that such unvested Units/Shares shall
vest as to                     ].
 
   
Issuance Schedule:
  The shares will be issued in accordance with the issuance schedule set forth
in Section 6 of the Restricted Stock Unit Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) awards previously granted and delivered to
Participant under the Plan or the Company’s 2000 Stock Option Plan and (ii) the
following agreements only:

         
 
       
Other Agreements:
       
 
       
 
       
 
       

                 
 
                SoundBite Communications, Inc.   Participant:    
 
               
By:
                                  Signature   Signature
   
 
               
Title:
      Date:        
 
               
 
               
Date:
               
 
               

Attachments:   Restricted Stock Unit Agreement, 2007 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



Attachment I
SoundBite Communications, Inc.
2007 Stock Incentive Plan

Restricted Stock Unit Agreement
     Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and
this Restricted Stock Unit Agreement (the “Agreement”) and in consideration of
your services, SoundBite Communications, Inc. (the “Company”) has awarded you a
Restricted Stock Unit award (the “Award”) under its 2007 Stock Incentive Plan
(the “Plan”). Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. This Agreement shall be deemed to be
agreed to by the Company and you upon the signing by you of the Grant Notice to
which it is attached. Defined terms not explicitly defined in this Agreement
shall have the same meanings given to them in the Plan. In the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.
     1. Grant of the Award. This Award represents the right to be issued on a
future date the number of shares of Common Stock as indicated in the Grant
Notice. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
shares of Common Stock subject to the Award. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the shares or the delivery of the underlying Common Stock.
     2. Vesting. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service (as defined in Section 22(b)). Upon such termination of your Continuous
Service, the shares credited to the Account that were not vested on the date of
such termination will be forfeited at no cost to the Company and you will have
no further right, title or interest in or to such underlying shares of Common
Stock.
     3. Number of Shares.
          (a) The number of units/shares subject to your Award may be adjusted
from time to time for capitalization adjustments caused by certain changes in
capitalization, as described in Section 9(a) of the Plan (“Capitalization
Adjustments”).
          (b) Any shares, cash or other property that becomes subject to the
Award pursuant to this Section 3, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
shares covered by your Award.
          (c) Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 3.
     4. Securities Law Compliance. You may not be issued any shares under your
Award unless either (a) the shares are registered under the Securities Act of
1933, as amended (the “Securities Act”) or

1



--------------------------------------------------------------------------------



 



(b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     5. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.
          (a) Death. Your Award is transferable by will and by the laws of
descent and distribution. In addition, upon receiving written permission from
the Board or its duly authorized designee, you may, by delivering written notice
to the Company, in a form provided by or otherwise satisfactory to the Company
and any broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
shall be entitled to receive, on behalf of your estate, such Common Stock or
other consideration.
          (b) Certain Trusts. Upon receiving written permission from the Board
or its duly authorized designee, you may transfer your Award to a trust if you
are considered to be the sole beneficial owner (determined under Section 671 of
the Code and applicable state law) while the Award is held in the trust,
provided that you and the trustee enter into transfer and other agreements
required by the Company.
          (c) Domestic Relations Orders. Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your Award or your right to receive the distribution
of Common Stock or other consideration thereunder, pursuant to a domestic
relations order that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company prior to finalizing the domestic
relations order to help ensure the required information is contained within the
domestic relations order.
     6. Date of Issuance.
          (a) The Company will deliver to you a number of shares of Common Stock
equal to the number of vested shares subject to your Award, including any
additional shares received pursuant to Section 3 above that relate to those
vested shares on the applicable vesting date(s). However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day.
          (b) Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting certain individuals to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of Common Stock in the public market
and any shares covered by your Award are scheduled to be delivered on a day (the
“Original Distribution Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
or does not occur on a date when you are otherwise permitted to sell shares of
the Company’s common stock on the open market, and (ii) the Company elects not
to satisfy its tax withholding obligations by withholding shares from your
distribution, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business

2



--------------------------------------------------------------------------------



 



day of the next occurring open “window period” applicable to you pursuant to
such policy (regardless of whether you are still providing Continuous Service at
such time) or the next business day when you are not prohibited from selling
shares of Common Stock in the open market, but in no event later than the
fifteenth day of the third calendar month of the calendar year following the
calendar year in which the shares of Common Stock originally became vested. The
form of such delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company. In all cases, the delivery of
shares under this Award is intended to comply with Treasury
Regulation 1.409A-1(b)(4) and shall be construed and administered in such a
manner.
     7. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
     8. Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.
     9. Award not a Service Contract.
          (a) Your Continuous Service with the Company or an Affiliate (as
defined in Section 22(a)) is not for any specified term and may be terminated by
you or by the Company or an Affiliate at any time, for any reason, with or
without cause and with or without notice. Nothing in this Agreement (including,
but not limited to, the vesting of your Award pursuant to the schedule set forth
in Section 2 herein or the issuance of the shares subject to your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Agreement or the Plan shall: (i) confer upon you any right to continue
in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.
          (b) By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award pursuant to Section 2 and the schedule set
forth in the Grant Notice is earned only by continuing as an employee, director
or consultant at the will of the Company (not through the act of being hired,
being granted this Award or any other award or benefit) and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of the shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the

3



--------------------------------------------------------------------------------



 



Common Stock issuable to you and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered under the Award to satisfy the Withholding Taxes and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the Withholding Taxes directly to the Company and/or its Affiliates or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to pursuant to
Section 6) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
     11. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     12. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
     13. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-

4



--------------------------------------------------------------------------------



 



line or electronic system established and maintained by the Company or another
third party designated by the Company.
     14. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
     16. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     17. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
     18. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
     19. Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely

5



--------------------------------------------------------------------------------



 



affecting your rights hereunder may be made without your written consent.
Without limiting the foregoing, the Board reserves the right to change, by
written notice to you, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
     20. Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is
determined that the Award fails to satisfy the requirements of the short-term
deferral rule and is otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six months thereafter will not be
made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six months and one day after the date of the separation
from service, with the balance of the shares issued thereafter in accordance
with the original vesting and issuance schedule set forth above, but if and only
if such delay in the issuance of the shares is necessary to avoid the imposition
of taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is intended to constitute a “separate payment”
for purposes of Treasury Regulation Section 1.409A-2(b)(2).
     21. No Obligation to Minimize Taxes. The Company has no duty or obligation
to minimize the tax consequences to you of this Award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.
     22. Definitions. As used in the Agreement, the following definitions shall
apply to the capitalized terms indicated below:
          (a) “Affiliate” means, at the time of determination, any of the
Company’s parent or subsidiary corporations as defined in Sections 424(e) or
(f) of the Code and any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a
controlling interest, as determined by the Company’s Board.
          (b) “Continuous Service” means that your service with the Company or
an Affiliate, whether as an employee, director or consultant, is not interrupted
or terminated. A change in the capacity in which you render service to the
Company or an Affiliate as an employee, consultant or director or a change in
the entity for which you render such service, provided that there is no
interruption or termination of your service with the Company or an Affiliate,
shall not terminate your Continuous Service; provided, however, if the entity
for which you are rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, your Continuous Service shall
be considered to have terminated on the date such entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in the Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to you, or as otherwise required by law.

6



--------------------------------------------------------------------------------



 



Attachment II
SoundBite Communications, Inc.
2007 Stock Incentive Plan

7